DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, reduction of a concentration of a contaminant, in the reply filed on 3/23/2021 is acknowledged.
Claims 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/23/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 10-14, 16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dordi et al. (U.S. Patent Application Publication 2007/0292604, hereafter ‘604).
	Claim 1: Dordi ‘604 teaches a method of forming a conductive structure (abstract) comprising forming a metal containing conductive material (132) over a supporting substrate (100) (Fig. 2C, abstract, [0042], [0045]); and
	exposing a surface of the metal-containing conductive material to a hydrogen plasma generated from H2 gas ([0055]), and, therefore, hydrogen radicals, and exposing the surface to at least one oxidant ([0053]), the exposing altering at least a portion of the metal-containing conductive material to form a portion of the conductive structure (abstract, [0053], [0055]).

	Claim 2: Dordi ‘604 teaches that the altering can comprise removing contaminants from the metal-containing conductive material (abstract, [0053], [0055]).
	Claims 10 and 11: Dordi ‘604 teaches that the hydrogen radicals can be from hydrogen plasma generated from H2 gas ([0055]), which is a plasma that generates hydrogen radicals in the form of H∙.
	Claim 12: Dordi ‘604 teaches that the hydrogen radicals can be generated by a plasma ([0055]).
	Claims 13 and 14: Dordi ‘604 teaches that the oxidant can comprise O2 ([0053]).
	Claim 16: Dordi ‘604 teaches that the conductive material can comprise copper (abstract, [0045]), which corresponds to the claimed first conductive material, and the method can further comprise forming a cobalt alloy (135), which corresponds to the 
	Claim 19: Dordi ‘604 teaches that the conductive material can comprise copper (abstract, [0045]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dordi et al. ‘604 as applied to claim 1 above.
	Claim 15: Dordi ‘604 teaches the limitations of claim 1, as discussed above. Dordi ‘604 further teaches that the exposing can be performed at a temperature of less than 120°C and a pressure of less than 1 Torr ([0053]).
	With respect to claim 15, Dordi ‘604 does not explicitly teach that the temperature is within a range of about 100°C to about 1000°C.
	However, the claimed temperature range of about 100°C to about 1000°C is obvious over the temperature range of less than 120°C taught by Dordi ‘604 because they overlap. See MPEP 2144.05.

	Claim 17: Dordi ‘604 teaches the limitations of claim 1, as discussed above.
	Dordi ‘604 further teaches that the conductive material can comprise copper (abstract, [0045]), which corresponds to the claimed first conductive material, and that the method can further comprise: 
forming a cobalt alloy (135), which corresponds to the claimed second conductive material, directly against the surface after exposing (Fig. 2D, abstract, [0046]); and
performing a cleaning process on the surface of the cobalt alloy layer (Fig. 4A, [0057]).


However, Dordi ‘604 teaches that exposing the surface of a deposited metal layer to a hydrogen plasma generated from H2 gas ([0055]), and, therefore, hydrogen radicals, and exposing the surface to at least one oxidant ([0053]) removes contaminants from the deposited metal layer (abstract, [0053], [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the exposing the surface of the deposited metal layer to a hydrogen plasma generated from H2 gas, and, therefore, hydrogen radicals, and exposing the surface to at least one oxidant taught by Dordi ‘604 to the cleaning process on the surface of the cobalt alloy layer in the method taught by Dordi ‘604 because the exposing removes contaminants from the deposited metal layer, as taught by Dordi ‘604.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dordi et al. ‘604 as applied to claim 2 above, and further in view of Duan et al. (U.S. Patent Application Publication 2017/0062218, hereafter ‘218).
Claims 3 and 4: Dordi ‘604 teaches the limitations of claim 2, as discussed above. Dordi ‘604 further teaches that the conductive structure can be for an integrated circuit ([0003]), and that the method comprises depositing a layer on the surface of the metal-containing conductive material (abstract, [0046]).

Duan ‘218 teaches a method of reducing contaminants in integrated circuits (abstract). Duan ‘218 teaches that fluorine contaminants in a material can slow or inhibit deposition rate onto a surface of the material ([0007], [0010]). Both Duan ‘218 and Dordi ‘604 teach methods of reducing contaminants in integrated circuits (‘604, abstract, [0003]; ‘218, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the fluorine contaminants taught by Duan ‘218 be one of the contaminants removed in the method taught by Dordi ‘604 because the presence of these contaminants can slow or inhibit deposition rate onto a surface of the material, as taught by Duan ‘218.

Claim 5: Dordi ‘604 teaches the limitations of claim 2, as discussed above. Dordi ‘604 further teaches that the conductive structure can be for an integrated circuit ([0003]), and that the method comprises depositing a layer on the surface of the metal-containing conductive material (abstract, [0046]).
With respect to claim 5, Dordi ‘604 does not explicitly teach that the contaminant includes boron.
Duan ‘218 teaches a method of reducing contaminants in integrated circuits (abstract). Duan ‘218 teaches that boron contaminants in a material can slow or inhibit 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the boron contaminants taught by Duan ‘218 be one of the contaminants removed in the method taught by Dordi ‘604 because the presence of these contaminants can slow or inhibit deposition rate onto a surface of the material, as taught by Duan ‘218.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dordi et al. ‘604 as applied to claim 1 above, and further in view of Liaw (U.S. Patent 10,043,571, hereafter ‘571).
Claim 8: Dordi ‘604 teaches the limitations of claim 1, as discussed above. Dordi ‘604 further teaches that the conductive structure can be a metal line of an integrated circuit ([0003], [0027], [0111]).

With respect to claim 8, Dordi ‘604 does not explicitly teach that the metal line is a bitline.
Liaw ‘571 teaches a method of making metal lines for an integrated circuit (abstract, col 1 ln 19-31). Liaw ‘571 teaches that bit-lines are a suitable type of line for the metal line of the integrated circuit (abstract, col 1 ln 19-31). Both Dordi ‘604 and Liaw ‘571 teach methods of making metal lines for an integrated circuit (‘604, [0003], [0027], [0111]; ‘571, abstract, col 1 ln 19-31).

Further, it would have been a simple substitution that would have yielded predictable results.

Claim 9: Dordi ‘604 teaches the limitations of claim 1, as discussed above. Dordi ‘604 further teaches that the conductive structure can be a metal line of an integrated circuit ([0003], [0027], [0111]).

With respect to claim 9, Dordi ‘604 does not explicitly teach that the metal line is a wordline.
Liaw ‘571 teaches a method of making metal lines for an integrated circuit (abstract, col 1 ln 19-31). Liaw ‘571 teaches that word-lines are a suitable type of line for the metal line of the integrated circuit (abstract, col 1 ln 19-31). Both Dordi ‘604 and Liaw ‘571 teach methods of making metal lines for an integrated circuit (‘604, [0003], [0027], [0111]; ‘571, abstract, col 1 ln 19-31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the word-line taught by Liaw ‘571 as the type of metal line in the method taught by Dordi ‘604 because it is a suitable type of line for the metal line of the integrated circuit, as taught by Liaw ‘571. 
.

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dordi et al. ‘604 as applied to claims 17 and 19 above, and further in view of Cho et al. (U.S. Patent Application Publication 2018/0261616, hereafter ‘616).
Claim 18: Dordi ‘604 teaches the limitations of claim 17, as discussed above. Dordi ‘604 further teaches that the first conductive material can comprise copper (abstract, [0045]), that the cobalt alloy, which corresponds to the claimed second conductive material, can comprise tungsten ([0056]), and that the conductive structure can be a metal line of an integrated circuit ([0003], [0027], [0111]).

With respect to claim 18, Dordi ‘604 does not explicitly teach that the first conductive material includes titanium and nitrogen.
Cho ‘616 teaches a method of making conductive lines for a semiconductor device (abstract, [0064]). Cho ‘616 teaches that titanium nitride and copper are functional equivalents for the purposes of being the conductive material ([0064]). Both Cho ‘616 and Dordi ‘604 teach methods of making conductive lines for a semiconductor device (‘604, [0003], [0027], [0111]; ‘616, abstract, [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the titanium nitride taught by Cho ‘616 for the copper used in the method taught by Dordi ‘604 because titanium 

Claim 20: Dordi ‘604 teaches the limitations of claim 19, as discussed above. Dordi ‘604 further teaches that the conductive material can comprise copper (abstract, [0045]), and that the conductive structure can be a metal line of an integrated circuit ([0003], [0027], [0111]).

With respect to claim 20, Dordi ‘604 does not explicitly teach that the conductive material includes one or more non-metal constituents selected from the group consisting of nitrogen, silicon, germanium, boron, and carbon.
Cho ‘616 teaches a method of making conductive lines for a semiconductor device (abstract, [0064]). Cho ‘616 teaches that titanium nitride and copper are functional equivalents for the purposes of being the conductive material ([0064]). Both Cho ‘616 and Dordi ‘604 teach methods of making conductive lines for a semiconductor device (‘604, [0003], [0027], [0111]; ‘616, abstract, [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the titanium nitride taught by Cho ‘616 for the copper used in the method taught by Dordi ‘604 because titanium nitride and copper are functional equivalents for the purposes of being the conductive material, as taught by Cho ‘616. See MPEP 2144.06.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558.  The examiner can normally be reached on Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SHAMIM AHMED/Primary Examiner, Art Unit 1713